Citation Nr: 0433218	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling 
for residuals of a left ankle fracture.

2.  Entitlement to a rating in excess of 10 percent disabling 
for a lateral meniscus tear of the right knee with 
degenerative joint disease.

3.  Entitlement to service connection for a left shoulder 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, B.B.M.


ATTORNEY FOR THE BOARD

K.L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to March 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.

The veteran testified before the undersigned Acting Veterans 
Law Judge in June 2004.  The transcript has been obtained and 
associated with the claims folder.

The appeals relative to service connection for a left 
shoulder condition and a rating in excess of 20 percent 
disabling for residuals of a left ankle fracture are ready 
for appellate review.  The appeal relative to a rating in 
excess of 10 percent disabling for a lateral meniscus tear of 
the right knee with degenerative joint disease is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran did not sustain a left shoulder condition due 
to any incident of active military service.

2.  The competent and probative evidence of record does not 
establish that the veteran's left ankle is productive of 
ankylosis.



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a left shoulder condition are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).

2.  The criteria for a rating in excess of 20 percent 
disabling for residuals of a left ankle fracture have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including § 4.71a, 
Diagnostic Codes 5270-5274 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The veteran contends that he is entitled to service 
connection for a left shoulder disability.  Specifically, the 
veteran asserts that his current disability, to include 
rotator cuff tendonitis, was caused by his military 
occupational specialty (MOS) as a high-pressure boiler 
operator, which required heavy lifting and pulling.  With 
regard to his increased rating claim, the veteran contends 
that his residuals of a left ankle fracture, to include pain, 
swelling, weakness, and instability, has increased in 
severity to warrant a higher disability evaluation.

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

As to the timing of notice to the veteran, a substantially 
complete application was received in June 2002.  In August 
2002, the RO provided specific notice to the claimant 
regarding what information and evidence was needed to 
substantiate the service connection claim; the allocation of 
responsibility for obtaining such evidence, as well as 
advising the appellant to submit any evidence in his 
possession pertaining to the claim.  Thereafter, in a 
September 2002 rating decision the claim of entitlement to 
service connection for a left shoulder condition was denied.

As the VCAA notice in this case was provided to the appellant 
prior to the initial RO adjudication denying the claim, the 
timing of the notice complies with the express requirements 
of the law as found by the Court in Pelegrini.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ ____).  

As will be noted below, the veteran's claim relative to 
service connection for a left shoulder condition is based 
upon his account of having been injured while performing his 
duties as a high-pressure boiler operator during service.  
The claim is being denied upon the basis that there is no 
evidence indicating that the appellant was then injured - 
i.e., there is no evidence of a precipitating factual event 
during active military service which can be identified for 
medical care providers as causing the claimed left shoulder 
injury nor is there evidence of a repetitive use injury.  In 
this regard, the record indicates that all sources of 
possible information as to the in-service incident are 
exhausted.  

Firstly, the record indicates that the veteran's service 
medical records for the period during which he claims to have 
sustained a left shoulder injury have been associated with 
the claims folder.  There is no evidence or suggestion that 
the service medical records for that period are incomplete.  

Moreover, during the course of a June 2004 Travel Board 
hearing, the veteran was extensively questioned by both his 
representative and the acting veterans law judge as to the 
injury and its subsequent manifestations.  The veteran 
testified that he did not seek medical care during service or 
when he was not on sea duty.  He stated he first sought 
treatment from VA five or six years prior to the hearing.  
These records have been associated with the claims folder.  
It thus appears that (1) any claimed in-service incident is 
incapable of substantiation and (2) no evidence is available 
dated for the period immediately after service, which would 
substantiate any aspect of the claim.   

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the appellant under the VCAA, does not contain competent 
evidence to suggest that the disorder is related to the 
veteran's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  
38 U.S.C.A § 5103A(d); cf. Charles  v. Principi, 16 Vet. App. 
370 (2002) (Holding that under 38 U.S.C.A § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

While the August 2002 VCAA letter did not provide the 
specific criteria necessary to warrant an increased rating 
for the veteran's left ankle, the pertinent laws and 
regulations were provided in the February 2003 SOC and the 
March 2003 SSOC.  Further, as will be explained in greater 
detail below, a Remand for compliance with the duty to assist 
and notice provisions of the VCAA would be futile as there is 
no evidence the veteran's left ankle is productive of 
ankylosis. 38 C.F.R. § 3.159.  Moreover, the veteran 
testified under oath, before the undersigned Acting Veterans 
Law Judge, that his left ankle was not productive of 
ankylosis.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I.  Service Connection for a Left Shoulder Condition

The Merits of the Claim

As noted, the veteran argues that he sustained a left 
shoulder injury while serving on active military duty from 
February 1960 to March 1968.  He contends that his left 
shoulder injury was incurred as a result of working as a 
high-pressure boiler operator.  Specifically, he contends 
that his job required heavy lifting and pulling, which has 
resulted in his current left rotator cuff tendonitis.  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

Although the appellant's service personnel records indicate 
he was a boiler operator, his service medical records from 
that period are devoid of any mention of any incident 
involving the appellant's left shoulder or treatment for a 
repetitive use injury.  Indeed, his separation physical 
examination of March 1968 indicates that his musculoskeletal 
system was normal upon clinical examination.  

Thus, there is no evidence to substantiate the critical 
second component of the Pond/Rose inquiry, as enumerated 
above that would indicate the occurrence of any incident in 
service.  The veteran first complained of left shoulder pain 
in 1995, some 27 years after his discharge from service.  At 
that time, x-ray studies found calcification tendonitis.  
There was no evidence of fracture or dislocation.

Though the medical evidence of record clearly indicates the 
presence of a left shoulder disorder, to include rotator cuff 
tendonitis and impingement syndrome.  there is no opinion of 
record, which establishes a nexus between any currently 
diagnosed left shoulder disorder and the appellant's period 
of active duty service. 38 C.F.R. § 3.303.  By the veteran's 
own admission during his June 2004 Travel Board hearing, no 
medical provider has told him that his rotator cuff 
tendonitis or impingement syndrome was related to his service 
MOS.  Though the veteran contends that he has a left should 
disorder as a result of his active duty service, specifically 
his MOS, he is not competent to offer medical opinions. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The claim is therefore denied.  
II.  Increased Rating for Residuals of a Left Ankle Fracture

Laws and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

When the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

CAVC has held that a claimant may not be compensated twice 
for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6. 
CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45.


Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).

Procedural History

The pertinent history is as follows.  In a July 1970 rating 
decision, the veteran was granted service connection for 
residuals of a fractured left ankle and a 10 percent rating 
was assigned effective March 1968.  

In January 2000, the RO increased the veteran's disability 
rating to 20 percent effective May 1999.   The veteran filed 
a request for an increased rating in June 2002.  The 20 
percent rating was continued in a September 2002 rating 
decision.  The veteran disagreed with the rating and 
initiated the instant appeal.

The Merits of the Claim

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; VA outpatient treatment and hospitalization 
records dated between 1969 and 2003; reports of VA 
examination dated in June 1970, July 1975, September 1999, 
September 2000, July 2001, and September 2002; a transcript 
of the veteran's June 2004 Travel Board hearing; and the 
veteran's contentions.  

The veteran's residuals of a left ankle fracture are 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 provides 
a 20 percent rating for marked limitation of motion of the 
ankle. 38 C.F.R. § 4.71a.  This is the maximum schedular 
rating under this particular diagnostic code.  

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's residuals of a left ankle fracture more closely 
approximates the criteria for the currently assigned 20 
percent rating, and there is no basis for a higher rating at 
this time.  See 38 C.F.R. §§ 4.3, 4.7.  

The evidence does not indicate that the veteran's left ankle 
is ankylosed in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between zero degrees and 10 
degrees, to warrant a 30 percent rating under diagnostic code 
5270. 38 C.F.R. § 4.71a.  VA outpatient treatment records 
dated in October 2000 indicate the veteran had good 
dorsiflexion and plantar flexion of the left ankle.  

Upon VA examination in July 2001, the veteran had essentially 
full range of motion.  During VA examination in September 
2002, range of motion studies in the left ankle showed 
dorsiflexion, plantar flexion, and inversion and eversion to 
30 degrees.  During the veteran's June 2004 Travel Board 
hearing he testified that he was able to move his ankle "up 
and down and sideways." (Transcript at 15).  He further 
testified that his left ankle was not ankylosed. (Transcript 
at 16).

In light of the veteran's credible complaints of pain 
experienced in his left ankle, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  While the 
veteran has complaints of pain, functional loss of range of 
motion due to pain are reflected in the current 20 percent 
rating. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The Board finds there is no 
medical evidence of record that would support a higher rating 
based on limitation of motion.  As noted above, the claims 
folder is devoid of any evidence of ankylosis of the left 
ankle.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
residuals of a left ankle fracture, and its effects on the 
veteran's earning capacity and ordinary activity, from the 
original grant of service connection to the present. See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41; Fenderson, supra.  Should 
the veteran's disability picture change in the future, he may 
be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than that noted above. 

Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's residuals of a left ankle 
fracture have not required frequent inpatient care, nor has 
it by itself markedly interfered with employment.  The 
assigned 20 percent rating adequately compensates the veteran 
for the nature and extent of severity of his residuals of a 
left ankle fracture.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this matter.

ORDER

Service connection for a left shoulder disorder is denied.

Entitlement to a rating in excess of 20 percent disabling for 
residuals of a left ankle fracture is denied.

REMAND

After a careful review of all evidence of record, the Board 
has determined that the veteran's claim of entitlement to a 
rating in excess of 10 percent disabling for a lateral 
meniscus tear of the right knee with degenerative joint 
disease must be remanded for compliance with applicable law 
relative to VA's duty to notify the appellant of what 
evidence would substantiate his claim, as well as for further 
development of the evidence.  Although the Board has not 
reviewed the claim with a view towards ascertaining the 
merits of the appeal, the Board has identified certain 
matters, which must be resolved, prior to adjudication of 
this matter.  

In the instant case, the veteran filed a request for an 
increased rating in June 2002.  The RO issued a VCAA notice 
letter in August 2002.  However, this letter failed to 
provide the criteria necessary to establish entitlement to an 
increased rating.  As such, the matters must be remanded for 
compliance with the notice and duty to assist provisions of 
the VCAA.  

Absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The CAVC has repeatedly vacated Board 
decisions where the VCAA notice sent to the claimant failed 
to specify who was responsible for obtaining relevant 
evidence or information as to the claims that were subject to 
the appealed Board decision.  See e.g. Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).  

Further, it has been held from the CAVC's judicial rulings, 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  As the Board cannot rectify this deficiency on its 
own, see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the claim of 
entitlement to increased rating must be remanded for further 
development.

A review of the record also discloses that during the 
veteran's June 2004 hearing he testified that his service-
connected right knee had worsened in severity.  He stated 
that his knee disability had deteriorated as such to 
necessitate steroid injections.  

The last VA examination of record is dated in September 2002. 
The Board finds that in light of the veteran's testimony, the 
September 2002 VA examination is inadequate for evaluating 
the veteran's current level of impairment. 38 C.F.R. § 4.70 
(2004).  In addition, as the aforementioned report of 
examination is over two years old, a re-examination is 
necessary to verify whether there has been an improvement in 
the veteran's right knee lateral meniscus tear or a material 
change in disability. 38 C.F.R. § 3.327(a) (2004).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
by issuing a VCAA notice letter.  Such 
notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his increased 
rating claim and inform him whether he or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a lateral meniscus tear 
of the right knee since service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C. § 5103A(b)(2).

4.  The VBA AMC should then afford the 
veteran a clarifying VA medical 
examination, to ascertain the current 
level of severity of his right knee. The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination, and such review should 
be acknowledged in any report generated 
as a result of this remand.   Any further 
indicated special studies must be 
conducted.  These tests should include a 
complete test of the range of motion of 
the veteran's right knee. 

The examiner is asked to render and 
opinion as to whether the veteran's 
lateral meniscus tear of the right knee 
with degenerative joint disease is 
productive of: (i) moderate recurrent 
subluxation or lateral instability; (ii) 
cartilage, semilunar, dislocated, with 
frequent episodes of locking, pain and 
effusion into the joint; (iii) flexion of 
the leg limited to 30 degrees; (iv) 
extension of the leg limited to 15 
degrees; or (v) impairment of the tibia 
and fibula with moderate knee or ankle 
disability.

The examiner should state whether the 
veteran's right knee exhibits weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms).

The examiner should state whether pain 
significantly limits functional ability 
during flare-ups or when the right knee 
is used repeatedly over a period of time  
(these determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups).

5.  VBA AMC should take such additional 
development action as it deems proper 
with respect to the claim, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, VBA AMC should review and 
readjudicate the claim.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claim, VBA 
AMC shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) 



for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



